Filed 8/17/15 P. v. Walcott CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




THE PEOPLE,                                                                   B261304

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                               Super. Ct. No. SA026984)
          v.

DARRYL ALLEN WALCOTT,

          Defendant and Appellant.




          APPEAL from a judgment of the Superior Court of Los Angeles County, Frank J.
Johnson, Judge. Affirmed.
          Richard B. Lennon, under appointment by the Court of Appeal, and Darryl Allen
Walcott, in pro. per., for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.


                                             ______________________________
       Appellant Darryl Allen Walcott appeals from the denial of his petition to recall his
                                                                                  1
sentence under the Three Strikes Reform Act of 2012 (Pen. Code, § 1170.126). His
appointed counsel filed a Wende brief (People v. Wende (1979) 25 Cal. 3d 436), and
appellant filed a supplemental brief in propria persona.
       We have reviewed the record under People v. Kelly (2006) 40 Cal. 4th 106. It
shows that in 1997, appellant was convicted by a jury of second degree robbery. (§ 211,
subd. (a).) The jury also found true the allegation of use of a handgun. (§ 12022.5.) The
trial court found appellant had suffered six prior convictions for robbery and one for
attempted robbery, and sentenced him to 44 years to life. The conviction was affirmed in
People v. Walcott (June 16, 1999, B121073 [nonpub opn.]). On June 13, 2014, appellant
filed a petition to recall his sentence pursuant to section 1170.126. The court denied the
petition because appellant’s current felony falls under section 667.5, subdivision (c)(9),
rendering him ineligible for resentencing.
       Appellant’s petition was properly denied. The resentencing provision of the Three
Strikes Reform Act is reserved for those serving indeterminate life sentences for
convictions “that are not defined as serious and/or violent felonies by subdivision (c) of
Section 667.5 or subdivision (c) of Section 1192.7.” (§ 1170.126, subd. (b).) Appellant’s
current felony conviction, robbery, falls under the category of a “‘violent felony’” as
defined by section 667.5, subdivision (c)(9).
       Appellant’s supplemental brief raises issues unrelated to the denial of his petition
to recall his sentence. He contends that, during trial proceedings, the trial court ordered a
competency hearing but that hearing was never held. He argues that (1) once the trial
court ordered a competency hearing, it lacked jurisdiction to conduct further proceedings
until the hearing took place; and (2) appellant’s counsel, during the direct appeal,
rendered ineffective assistance by failing to challenge the court’s failure to hold a
competency hearing. Appellant has filed several petitions for writ of habeas corpus
raising these issues, all of which have been considered and denied. Appellant also argues


       1
           Subsequent statutory references are to the Penal Code.
                                                2
the trial court’s imposition of an indeterminate life sentence was “unauthorized.”
Appellant takes issue with the trial court’s remark that he had “‘two attemp[t]s at
rehabilitation which he did not take advantage of,’” because appellant had purportedly
served only a single term in prison. However, appellant does not seem to dispute that he
had suffered “7 to 8 strikes” at the time of sentencing for his current felony, and thus does
not demonstrate a sentencing error. He argues that five of his strikes were charged in a
single criminal complaint. That is irrelevant as it is well-established that an individual
may suffer multiple strike convictions in one criminal proceeding. (People v. Fuhrman
(1997) 16 Cal. 4th 930, 939.)
       Most importantly, appellant’s arguments are not germane to the instant appeal as
they are not proper grounds for recalling his sentence under section 1170.126. Having
reviewed the record, we are satisfied that no arguable issues for appeal exist.


                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       MANELLA, J.




                                              3